Citation Nr: 9917150	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a liver disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1962. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

The veteran's claim for service connection for a psychiatric 
disorder, including PTSD, is addressed in the REMAND portion 
of this decision. 


FINDING OF FACT

There is no competent medical evidence of record to 
demonstrate a nexus between any disease or injury during 
service and the veteran's current liver condition.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a liver condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage at 
497-98.  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.  

The veteran contends that he currently has a liver disorder 
which began in service in 1962.  Service medical records are 
negative for complaints, findings, or diagnosis of a liver 
disorder.  The evidence of record reflects no complaints, 
diagnosis, or treatment of a liver disorder following service 
separation until about 1986, notably about 24 years after 
service separation.  Social Security records dated in 1987 
reflect that the veteran currently has alcohol liver disease, 
and has disability associated therewith.  

There is no competent medical evidence of record to 
demonstrate a nexus between the currently-diagnosed liver 
disorder and any disease or injury in service.  Even assuming 
the credibility of the veteran's testimony and statements 
(for the purpose of determining whether he has presented a 
well-grounded claim), the veteran does not specifically 
contend that his symptomatology regarding the liver has been 
continuous since service, only that his currently diagnosed 
liver disorder is related to service, or began in service in 
1962.  The medical evidence reflects that the veteran's liver 
disorder was diagnosed many years after service.  A VA 
examination in June 1996 resulted in the diagnosis of liver 
disorder secondary to non-service-connected alcoholism.  For 
this reason, the Board must find the veteran's claim of 
entitlement to service connection for a liver disorder to be 
not well grounded.  38 U.S.C.A. § 5107(a). 

The Board recognizes that the veteran may well believe that 
his current liver disorder is causally related to service, 
including to disease or injury in 1962.  However, while it is 
true that a lay witness is competent to testify as to visible 
symptoms or manifestations of a disease or disability, it is 
the province of health care professionals to enter 
conclusions which require medical opinions, such as an 
opinion as to the relationship between a current disability 
and service.  As a result, while the veteran is competent to 
testify regarding symptomatology experienced during service, 
and at any time thereafter, the veteran's lay opinion 
regarding the relationship between such symptomatology and 
his current liver disorder does not present a sufficient 
basis upon which to find this claim to be well grounded.  See 
Grottveit, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In determining that the veteran's claim is not well grounded, 
the veteran's claim is being decided on a different legal 
basis than used by the RO, specifically a denial because the 
claim is not well grounded rather than because the 
preponderance of the evidence is against the claim.  The 
veteran has not been prejudiced by the Board's decision.  The 
RO simply accorded him a broader standard of review than the 
evidence warranted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the veteran's claim for service 
connection for a liver disorder does not even cross the 
threshold of a being well-grounded claim, a weighing of the 
merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997). 


ORDER

The veteran's claim of entitlement to service connection for 
a liver disorder having been found to be not well grounded, 
the appeal is denied.




REMAND

The veteran contends that he currently has a psychiatric 
disorder, including PTSD, which is causally related to 
service.  In a statement received in August 1996, the veteran 
reported that he had been sexually molested and physically 
abused in service from April to June 1962.  He specifically 
alleged that he had been partially raped repeatedly.  At the 
June 1996 VA compensation examination, he reported that he 
had been badly abused, physically and mentally, during boot 
camp.  

It does not appear from the record that the veteran's claim 
for service connection for PTSD has been properly developed 
in accordance with the substantive provisions of the VA 
Adjudication Procedure Manual M21-1, Part III, Par. 5.14 
(1996).  The Court has held that, in such personal-assault 
claims, the Secretary has undertaken (in 1996) a special 
obligation to assist a claimant in producing corroborating 
evidence of an in-service stressor.  The manual provisions 
include assistance in gathering evidence corroborating an in-
service stressor, by sending a special PTSD personal-assault 
letter and questionnaire to the veteran, by carefully 
evaluating that evidence, including behavior changes, and by 
furnishing a clinical evaluation of behavior evidence.  See 
Patton v. West, 97-828 (U.S. Vet. App. Mar. 30, 1999). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development in this case is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should conduct evidentiary 
development of the veteran's claim for 
PTSD in accordance with the VA 
Adjudication Procedure Manual M21-1, Part 
III, Par. 5.14 (1996), including sending 
a personal-assault letter and 
questionnaire, and clinical evaluation of 
behavior evidence.  

Thereafter, if any benefit sought on appeal remains denied, 
the appellant and representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition of the veteran's 
appeal.  No action is required of the veteran until he is 
further notified.


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 

